Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
EXAMINER’S AMENDMENT
2.            An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Reid Willis on August 9, 2021. 
The application has been amended as follows:
Claim 1 is amended as follows:
1.	(Currently Amended) A process for preparing a coatings composition comprising the steps of a) contacting an aqueous dispersion of alkali swellable polymer particles with a base to form an aqueous dispersion of swelled polymer particles; and b) contacting the aqueous dispersion of swelled polymer particles with a rheology modifier and a binder to form a coatings composition with a VOC of less than 50 g/L; wherein the alkali swellable polymer particles comprise a shell having a Tg of not greater than 25 °C and an acid functionalized core; wherein the core-to-shell ratio is in the range of [[~]]1:3.2 to [[~]]1:6; and wherein the coatings composition comprises 2 to 20 percent by weight of swelled polymer particles based on the weight of total solids in the coatings composition.

Claim 3 is amended as follows:
3.	(Currently Amended) The process of Claim 2 wherein the viscosity of the dispersion of alkali swellable polymer [[polymer]] particles prior to base addition is in the range of 10-100 mPa·s, and the aqueous dispersion of swelled polymer particles has a viscosity that is at least 50 mPa·s higher than the alkali swellable polymer particles. 

Claim 7 is amended as follows:
7.	(Currently Amended) The process of Claim 6 wherein the base is LiOH, NaOH, or KOH; wherein the [[based]] base is contacted with the alkali swellable polymer particles at a temperature in the range of from 20 °C to 40 °C; wherein the viscosity of the swelled polymer particles is in the range of from 200 mPa·s to 1500 mPa·s, and wherein the coating composition exhibits a change of viscosity of less than 500 mPa·s after the aqueous dispersion of swelled polymer particles is contacted with the binder and the rheology modifier. 

3.	There are no claims to be renumbered.  Claims 1-10 remain as “Claims 1-10”.

Reasons for Allowance
4.	The claim objection set forth in Paragraph 2 of the previous Office action mailed 05/12/2021 is no longer applicable and thus, withdrawn because the applicants amended claims 1, 3, and 5-10 to correct their informalities.
	See Claim Amendment filed 07/26/2021.
5.	Claim 8 was also amended to include limitations supported at Page 6, lines 27-29 of the specification as originally filed.  

	See also Page 5 of Applicants’ Remarks filed 07/26/2021.
6.	The obviousness type double patenting rejection based on the claims of US Application 16/607,257 (corresponding to US PG PUB 2020/0299527) as set forth in Paragraph 3 of the previous Office action mailed 05/12/2021 is no longer applicable and thus, withdrawn in light applicants’ statement provided at Page 5 of their Remarks filed 07/26/2021.
7.	The present claims are allowable over the prior art references of record, namely Deetz et al. (US 8,686,096) and Jorgedal et al. (US 7,217,762). 
8.	None of these references individually or in combination teaches or would have suggested the claimed specific processes for preparing a coatings composition.  Specifically, Deetz et al. disclose a method of making swellable particles involving mixing particles with at least one monomer, at least one initiator, and at least one chain-transfer agent (Col. 2, lines 5-50).  However, there is no mention of the step of contacting an aqueous dispersion of swelled polymer particles with a rheology modifier and a binder, wherein the polymer particles have a core-shell morphology where the shell has a Tg of not greater than 25 °C and core comprising water and a salt of carboxylic acid,  to prepare a coatings composition having a particular VOC and comprising 1-20% by weight of the swelled polymer particles based on the total solids of the coating composition, as required by the clams of the present application.  Jorgedal et al. do not remedy the deficiencies of Deetz et al.  Jorgedal et al. only disclose monodisperse polymer particles prepared from a method involving forming an aqueous dispersion comprising (i) monodisperse swellable seed polymer particles and (ii) droplets comprising an organic compound and a surfactant, allowing said organic compound to diffuse into said seed particles 
g of not greater than 25 °C and core comprising water and a salt of carboxylic acid,  to prepare a coatings composition having a particular VOC and comprising 1-20% by weight of the swelled polymer particles based on the total solids of the coating composition, as required by the claimed methods.
	Accordingly, claims 1-10 are deemed allowable over the prior art references of record.

Correspondence
9.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANNAH J PAK whose telephone number is (571)270-5456.  The examiner can normally be reached on 8-5 PM; M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HANNAH J PAK/Primary Examiner, Art Unit 1764